United States Court of Appeals
         For the Eighth Circuit
     ___________________________

             No. 12-1006
     ___________________________

          United States of America

    lllllllllllllllllllll Plaintiff - Appellant

                        v.

              Daron Lee Jungers

    lllllllllllllllllllll Defendant - Appellee
      ___________________________

             No. 12-1100
     ___________________________

          United States of America

    lllllllllllllllllllll Plaintiff - Appellant

                        v.

              Ronald Bonestroo

    lllllllllllllllllllll Defendant - Appellee
                   ____________

  Appeal from United States District Court
for the District of South Dakota - Sioux Falls
                                    ____________

                            Submitted: October 18, 2012
                               Filed: January 7, 2013
                                  ____________

Before RILEY, Chief Judge, COLLOTON and GRUENDER, Circuit Judges.
                              ____________

RILEY, Chief Judge.

       Separate juries convicted Daron Lee Jungers and Ronald Bonestroo
(collectively, defendants) of attempted sex trafficking of a minor, in violation of the
Trafficking Victim Protection Act of 2000 (TVPA).1 The district court in each case
granted each defendant’s motion for judgment of acquittal under Fed. R. Crim. P. 29.
The government appeals. Having jurisdiction under 18 U.S.C. § 3731, we reverse.
See United States v. Boesen, 491 F.3d 852, 855 (8th Cir. 2007).

I.      BACKGROUND
        In February 2011, state and federal law enforcement officers working
undercover in Sioux Falls, South Dakota, placed several online advertisements in an
effort to apprehend individuals seeking to obtain children for sex. Officers pretended
to be a man offering his girlfriend’s underage daughters for sex while his girlfriend
was out of town.

      Jungers and Bonestroo each responded to the advertisements. After several
e-mails discussing details about the girls, their ages, and the rates for sex, and after
receiving an age-regressed photograph of adult female officers, Jungers indicated he
wanted an eleven-year old girl for an hour so she could perform oral sex on him.


      1
       18 U.S.C. §§ 1591 and 1594(a). See Pub. L. No. 106–386, Div. A, 114 Stat.
1464 (2000).

                                          -2-
Jungers then traveled from Sioux City, Iowa, to the house in Sioux Falls that law
enforcement officers were using for the undercover operation. Jungers confirmed he
would pay to receive oral sex from the eleven-year-old girl, but indicated he was
uncomfortable doing so at the house and would prefer to take the girl with him
instead. Police arrested Jungers when he entered the house.

       Bonestroo also agreed to meet an undercover agent at the house after several
e-mails and recorded telephone conversations about the girls and the rates for sex
with them. After receiving an age-regressed photograph, Bonestroo agreed to pay
$200 to have sex with the fourteen-year-old twin girls for an hour. When Bonestroo
arrived at the house, he asked if the twins were there and showed the undercover
officer the money he brought to complete the transaction. Officers arrested Bonestroo
shortly thereafter.

       Jungers and Bonestroo were each charged with attempted commercial sex
trafficking, in violation of 18 U.S.C. §§ 1591 and 1594(a). At their respective trials,
neither Jungers nor Bonestroo presented any evidence in defense. Rather than
challenge the facts, both argued they were merely consumers or purchasers of
commercial sex acts, not “sex traffickers” of children. The defendants each timely
moved for judgment of acquittal pursuant to Fed. R. Crim. P. 29(a) on that basis. The
district court in each case took the motions under advisement. Jungers’s and
Bonestroo’s respective juries found them guilty.

       On December 5, 2011, the district court in Jungers’s case acquitted Jungers and
discharged him from confinement, finding the “evidence presented at trial [was]
legally insufficient to support a conviction for sex trafficking under § 1591.” The
district court reasoned “the purpose of § 1591 is to punish sex traffickers and that
Congress did not intend to expand the field of those prosecuted under that statute to
those who purchase sex made available by traffickers.”



                                         -3-
       On January 4, 2012, the district court in Bonestroo’s case likewise acquitted
Bonestroo of his conviction under §§ 1591 and 1594(a) because of insufficient
evidence and discharged him from confinement. The district court concluded
“[a]lthough a bare reading of at least one of these three verbs [recruits, entices, and
obtains] may support a determination that § 1591 was meant to encompass purchasers
of sex acts from minors, the entire language and design of the statute as a whole
indicates that it is meant to punish those who are the providers or pimps of children,
not the purchasers or the johns.” The government appeals both orders, arguing
“[t]here is no ‘customer exception’ to 18 U.S.C. § 1591.”

II.   DISCUSSION
      A.    Standard of Review
      A district court “must enter a judgment of acquittal of any offense for which
the evidence is insufficient to sustain a conviction.” Fed. R. Crim. P. 29(a).

      In reviewing a district court’s grant of a motion for a judgment of
      acquittal, this court reviews the sufficiency of the evidence de novo,
      viewing evidence in the light most favorable to the government,
      resolving conflicts in the government’s favor, and accepting all
      reasonable inferences that support the verdict. The standard of review
      is very strict, and we will reverse a conviction only if we conclude that
      no reasonable jury could have found the accused guilty beyond a
      reasonable doubt.

United States v. Ward, 686 F.3d 879, 882 (8th Cir. 2012) (quoting United States v.
Johnson, 639 F.3d 433, 437-38 (8th Cir. 2011)) (quotation marks omitted). “When
a sufficiency argument hinges on the interpretation of a statute, we review the district
court’s statutory interpretation de novo.” United States v. Reed, 668 F.3d 978, 982
(8th Cir. 2012) (quoting United States v. Gentry, 555 F.3d 659, 664 (8th Cir. 2009))
(internal quotation marks omitted).



                                          -4-
       B.    Plain Meaning of 18 U.S.C. § 1591
       Section 1591 prohibits knowingly recruiting, enticing, harboring, transporting,
providing, obtaining or maintaining “a minor, knowing the minor would be caused
to engage in commercial sex acts.”2 United States v. Elbert, 561 F.3d 771, 777 (8th
Cir. 2009). Section 1594(a) makes an attempted violation of § 1591 a federal crime.

       Since Congress enacted § 1591 on October 28, 2000, as part of the TVPA, the
lion’s share of prosecutions under § 1591 have involved offenders who have played
some part in supplying commercial sex acts. See, e.g., United States v. Chappell, 665
F.3d 1012, 1014 (8th Cir. 2012); United States v. Palmer, 643 F.3d 1060, 1063 (8th
Cir. 2011). In United States v. Cooke, 675 F.3d 1153, 1155 (8th Cir. 2012), we
affirmed the conviction of an attempted purchaser under § 1591, but did not consider
the issue raised in this appeal. Accord United States v. Strevell, 185 F. App’x 841,
844-46 (11th Cir. 2006) (unpublished per curiam) (affirming conviction of attempted
purchaser of sex from a minor in violation of §§ 1591 and 1594).

      The district court and the parties in these consolidated appeals agree § 1591 is
unambiguous. The sole issue raised on appeal is whether “[t]he plain and
unambiguous provisions of 18 U.S.C. § 1591 apply to both suppliers and consumers
of commercial sex acts.” We conclude they do.

        “Our starting point in interpreting a statute is always the language of the statute
itself.” United States v. S.A., 129 F.3d 995, 998 (8th Cir. 1997). “[I]f the intent of
Congress can be clearly discerned from the statute’s language, the judicial inquiry
must end.” United States v. Behrens, 644 F.3d 754, 755 (8th Cir. 2011) (quoting
United States v. McAllister, 225 F.3d 982, 986 (8th Cir. 2000)) (internal marks
omitted).


      2
       “The term ‘commercial sex act’ means any sex act, on account of which
anything of value is given to or received by any person.” 18 U.S.C. § 1591(e)(3).

                                           -5-
      Where statutory language is plain, “the sole function of the courts—at
      least where the disposition required by the text is not absurd—is to
      enforce it according to its terms.” [Lamie v. U.S. Tr., 540 U.S. 526, 534
      (2004)]. Thus, if the relevant text is not reasonably susceptible to more
      than one interpretation[, i.e. ambiguous], we will not look beyond it
      unless application of the plain language “will produce a result
      demonstrably at odds with the intentions of its drafters.” United States
      v. Ron Pair Enters., 489 U.S. 235, 242 (1989).

Contemp. Indus. Corp. v. Frost, 564 F.3d 981, 985 (8th Cir. 2009); see also United
States v. Jongewaard, 567 F.3d 336, 339 (8th Cir. 2009) (“Our inquiry therefore
begins and ends with the unambiguous text of the statute.”).

       “In interpreting the statute at issue, ‘[w]e consider not only the bare meaning’
of the critical word or phrase ‘but also its placement and purpose in the statutory
scheme.’” Holloway v. United States, 526 U.S. 1, 6 (1999) (quoting Bailey v. United
States, 516 U.S. 137, 145 (1995)). “[I]n expounding a statute, we must not be guided
by a single sentence or member of a sentence, but look to the provisions of the whole
law, and to its object and policy.” U.S. Nat’l Bank of Or. v. Indep. Ins. Agents of
Am., Inc., 508 U.S. 439, 455 (1993) (quoting United States v. Heirs of Boisdoré, 49
U.S. (8 How.) 113, 122 (1850)) (internal quotation marks omitted).

      Under the heading “Sex trafficking of children or by force, fraud, or coercion,”
§ 1591(a) provides

      Whoever knowingly—

             (1) in or affecting interstate or foreign commerce, or within the
             special maritime and territorial jurisdiction of the United States,
             recruits, entices, harbors, transports, provides, obtains, or
             maintains by any means a person; or


                                         -6-
             (2) benefits, financially or by receiving anything of value, from
             participation in a venture which has engaged in an act described
             in violation of paragraph (1),

      knowing, or in reckless disregard of the fact, that means of force, threats
      of force, fraud, coercion described in subsection (e)(2), or any
      combination of such means will be used to cause the person to engage
      in a commercial sex act, or that the person has not attained the age of 18
      years and will be caused to engage in a commercial sex act, shall be
      punished as provided in subsection (b).

       Nothing in the text of § 1591 expressly limits its provisions to suppliers or
suggests Congress intended categorically to exclude purchasers or consumers (johns)
of commercial sex acts whose conduct otherwise violates § 1591. To the contrary,
the expansive language of § 1591 “criminalizes a broad spectrum” of conduct relating
to the sex trafficking of children. Jongewaard, 567 F.3d at 340 (rejecting the
assertion that 18 U.S.C. § 875(c) only prohibited a subcategory of criminal conduct
as contrary to the statutory text).

        By its terms, § 1591(a)(1) applies to “[w]hoever knowingly . . . recruits,
entices, harbors, transports, provides, obtains, or maintains [a child] by any means.”
“These words do not lend themselves to restrictive interpretation.” United States v.
Culbert, 435 U.S. 371, 373 (1978) (interpreting the Hobbs Act, 18 U.S.C. § 1951).
The terms “whoever” and “any” are expansive. See, e.g., Freeman v. Quicken Loans,
Inc., 566 U.S. ___, ___, 132 S. Ct. 2034, 2042 (2012) (explaining the term “any” “has
an ‘expansive meaning,’” that “can broaden to the maximum, but never change in the
least, the clear meaning of the phrase selected by Congress”) (quoting Dep’t of Hous.
& Urban Dev. v. Rucker, 535 U.S. 125, 131 (2002)); United States v. Gonzales, 520
U.S. 1, 5 (1997) (“Read naturally, the word ‘any’ has an expansive meaning, that is,
‘one or some indiscriminately of whatever kind.’”) (quoting Webster’s Third New
International Dictionary 97 (1976)); United States v. Lucien, 347 F.3d 45, 51 (2d Cir.
2003) (rejecting a defendant’s proposed construction of a statute that limited

                                         -7-
punishment for healthcare fraud to healthcare professionals because the statute
applied to “whoever” committed such fraud and the common meaning of “whoever”
was “whatever person, any person at all, no matter who”) (quoting Webster’s Third
New International Dictionary 2611 (1981)) (internal quotation marks omitted);
United States v. Khatib, 706 F.2d 213, 218 (7th Cir. 1983) (rejecting a defendant’s
proposed status limitation on the term “whoever” in 7 U.S.C. § 2024(b)(1) because
the statutory language was not restrictive). Neither term implicitly limits the
application of § 1591(a)(1) to suppliers nor exempts purchasers from prosecution
under the statute.3

       The detailed list of proscribed activities in § 1591(a)(1) likewise does not
contain any restrictive or limiting language, beyond requiring the acts fall within
Congress’s power to regulate commerce. Section 1591(a)(1) makes no distinction
between suppliers or purchasers of commercial sex acts with children—it prohibits
acts of trafficking regardless of the identity or status of the trafficker.

        Despite the absence of restrictive language, the defendants repeatedly assert
§ 1591(a)(1) is aimed exclusively at organized sex-trafficking rings or ventures that
profit from the illicit sex trade. While § 1591 undoubtedly targets such organizations,
the language in § 1591 indicates Congress also targeted individual acts of trafficking.
To violate § 1591(a)(2), a trafficker must benefit “financially or by receiving anything
of value from participation” in a trafficking “venture”—defined as “any group of two
or more individuals associated in fact,” § 1591(e)(5). Section 1591(a)(1) is not
subject to those same limitations.




      3
       Jungers’s brief acknowledges, “Neither Jungers nor the district court has ever
contended that the term ‘whoever’ in [§ 1591(a)], standing on its own, would not
include individuals such as Jungers.”
                                          -8-
       The defendants maintain this appeal turns on the meaning of the term
“obtains.” Section 1591 does not define the term “obtains” or any of the other verbs
listed. “When a word is not defined by statute, we normally construe it in accord with
its ordinary or natural meaning.” Smith v. United States, 508 U.S. 223, 228 (1993).
The defendants acknowledge “obtains,” by itself, is “an incredibly broad” verb,
devoid of any inherent limitation on the actor or his object. See United States v.
Ramos-Arenas, 596 F.3d 783, 787 (10th Cir. 2010) (defining obtains to include
“attaining or acquiring a thing of value in any way,” without limiting who ultimately
receives it) (quoting Black’s Law Dictionary 1078 (6th ed. 1990) (“To get hold of by
effort; to get possession of; to procure; to acquire, in any way.”). Another dictionary
defines obtain to mean “[t]o come into the possession of; to procure; to get, acquire,
or secure.”         Oxford English Dictionary Online (September 2012)
http://oed.com/view/Entry/130002 (November 2, 2012). The ordinary and natural
meaning of “obtains” and the other terms Congress selected in drafting § 1591 are
broad enough to encompass the actions of both suppliers and purchasers of
commercial sex acts.

       Though ultimately reaching a different conclusion, the district court in
Bonestroo’s case acknowledged “a bare reading of at least one of these three verbs
[recruits, entices, and obtains] may support a determination that § 1591 was meant to
encompass purchasers of sex acts from minors.” It is far from absurd to conclude
Congress intended § 1591(a) to apply to purchasers that violate its provisions. See
Lamie, 540 U.S. at 534.

       The defendants acknowledge the breadth of the statutory language and the
absence of any explicit limitation to suppliers, but argue applying § 1591 to
purchasers is inconsistent with the purpose, placement, structure, and context of the
statute as a whole and renders parts of the TVPA superfluous or meaningless.
Specifically, the defendants assert the language of § 1591, read in context, indicates
Congress intended to prohibit the potential “chronological” steps a child sex-

                                         -9-
trafficking organization must take to gain control over child victims and prepare them
to engage in commercial sex acts in the future, but stopped short of criminalizing the
conduct of the purchasers of such acts. According to the defendants, the definitions
of “sex trafficking” and the phrase “will be caused” indicate § 1591 only applies to
“predicate conduct” committed by suppliers of commercial sex acts.

       Notwithstanding the defendants’ argument to the contrary, the TVPA definition
of “sex trafficking”—broadly defined as “the recruitment, harboring, transportation,
provision, or obtaining of a person for the purpose of a commercial sex act”—readily
includes the actions of a purchaser whose sole purpose is obtaining a child for sex.
22 U.S.C. § 7102(9) (emphasis added). “‘Traffic,’ like ‘trade,’ includes both ‘the
business of buying and selling for money’ and ‘the business of exchanging
commodities by barter.’” United States v. Horn, 187 F.3d 781, 791 (8th Cir. 1999)
(quoting May v. Sloan, 101 U.S. 231, 237 (1879), and citing Webster’s Third New
International Dictionary at 2422 (1986) (“traffic” is “the activity of exchanging
commodities by bartering or buying and selling”)).

       The defendants’ interpretation of “trafficking,” as restricted to supply only, is
too narrow. Bonestroo asserts “[t]he plain meaning of the word ‘trafficking’ in a
commercial sequence does not include the end user.” In support, Bonestroo claims
“a drug user is not ever described as a ‘trafficker.’” To the contrary, in clarifying
what constitutes a predicate drug-trafficking offense under 18 U.S.C. § 924(c),
Congress defined trafficking to include simple drug possession, which may
encompass end users—the consumers. See 18 U.S.C. § 924(c)(2); see also United
States v. Knox, 950 F.2d 516, 518 (8th Cir. 1991). The term “trafficking” does not
inherently exempt purchasers.

      While the defendants are correct that § 1591 does not criminalize engaging in
a commercial sex act with a minor, it does not necessarily follow that the statute only
applies to suppliers. The defendants fail to explain why a purchaser who entices,

                                         -10-
transports, or obtains a child “for the purpose of a commercial sex act” cannot be
guilty of both sex trafficking under § 1591 and subsequently engaging in the
commercial sex act prohibited by another applicable statute. That the defendants can
describe hypothetical circumstances under which a purchaser could engage in a
commercial sex act without first enticing, transporting, or obtaining a child does not
persuade us that § 1591 categorically excludes a purchaser whose conduct otherwise
violates the statute by enticing, transporting or obtaining the minor.

       The defendants’ argument that the disjunctive string of verbs in § 1591(a)(1)
limits the ordinarily broad term “obtains” so sharply that it reveals a latent exemption
for purchasers and demonstrates § 1591 could not possibly apply to them is based on
their mistaken belief that a purchaser cannot commit any of the other “predicate
conduct” § 1591 prohibits. We agree with the government that “[t]he fact the district
court read the seven verbs listed in § 1591 to describe predicate acts does not mean
that a customer or purchaser cannot engage in at least some of the prohibited
conduct.”

       Consider a purchaser who arranges with a fourteen-year-old prostitute’s pimp
to take the victim from Sioux Falls to Las Vegas for a few days for $1,000, during
which time it is agreed the child will provide companionship and perform a sex act.
The purchaser picks up the child, drives her to the airport, and flies her to Las Vegas.
They take a taxi to a hotel where the purchaser rents a room and provides the victim
with food, clothing, and drugs for several days. After the victim performs a sex act
as agreed, the purchaser entices the child victim to engage in additional sex acts with
the purchaser for the rest of the trip for an additional $100 each time. The purchaser
and the victim have sex several times before returning to the airport and traveling
back to Sioux Falls, where the purchaser returns the child to her pimp.

      A reasonable jury could conclude the purchaser knowingly has enticed,
harbored, transported, obtained, and maintained the child knowing she would be

                                         -11-
caused to engage in commercial sex acts.4 The defendants’ strained interpretation of
§ 1591 would leave the purchaser’s “predicate conduct” unpunished under § 1591
because the purchaser potentially could be prosecuted for other crimes. That
Congress would intend such a result is far more absurd than punishing a purchaser
who otherwise violates § 1591.

      The infirmity of defendants’ fixation on the distinction between suppliers and
purchasers of commercial sex acts is laid bare by one simple change to the foregoing
hypothetical. Suppose rather than picking up the victim from the pimp, the purchaser,
running late, called and asked that the girl be dropped off at his home. The victim
asks a friend, who is aware of all the details of the arrangement but otherwise
uninvolved in trafficking, to drive the underage girl a few blocks to the purchaser’s
home. The rest of the trip goes as previously described. Under the defendants’
proposed interpretation, the child’s friend would violate § 1591—the purchaser
would not. Again, we doubt Congress intended such a result, and if Congress did, it
should have done so expressly.

       The defendants’ reliance on the phrase “will be caused” as evidence that § 1591
cannot apply to purchasers is also misplaced. Congress’s use of the future tense says
nothing about whether a purchaser can commit the acts prohibited by § 1591 before
participating in a commercial sex act. In many, if not all cases, the commercial sex

      4
       In Bonestroo’s case, the district court applied noscitur a sociis to determine
that “obtains” applies exclusively to traffickers because the other operative verbs in
§ 1591 apply only to steps in the process of trafficking. See United States v.
Williams, 553 U.S. 285, 294 (2008) (holding the reach of a word that is subject to
“wide-ranging meanings” is “narrowed by the commonsense canon of noscitur a
sociis—which counsels that a word is given more precise content by the neighboring
words with which it is associated”). We disagree with the district court’s analysis
because, as we explain above, we conclude a purchaser may entice, harbor, transport,
obtain, and maintain the minor child, as well as a supplier may.


                                        -12-
act is still in the future at the time the purchaser entices, transports, obtains or
otherwise traffics a child in violation of § 1591. In the hypothetical above, a
reasonable jury could find the purchaser obtained, transported, harbored, maintained,
and enticed the child before the child was “caused to engage” in various commercial
sex acts. Perhaps more commonly, a purchaser could agree on the street corner to
purchase a sex act with a child, but take the child to a motel or drive to a remote spot
to engage in the act.5 Again, the sex act is prospective when the purchaser obtains
and transports the child. Given that the commercial sex act can be in the future
regardless of whether a supplier or purchaser commits the conduct prohibited by
§ 1591, we fail to see how the phrase “will be caused” somehow manifests a
congressional intent to limit § 1591 to suppliers.6

      We also reject the defendants’ arguments that Congress could not have
intended that § 1591 apply to purchasers because (1) applying § 1591 to purchasers
somehow renders other parts of the TVPA meaningless, and (2) other statutes already
prohibit engaging in sex with minors. See, e.g., 18 U.S.C. § 2241(c) (aggravated
sexual assault); 18 U.S.C. § 2422(b) (coercion and enticement); and 18 U.S.C.


      5
       As the government points out, Jungers expressed a desire to take what he
expected to be an eleven-year-old girl somewhere else so she could perform oral sex
on him.
      6
        To be sure, Congress’s use of the passive voice “can make the meaning of a
statute somewhat difficult to ascertain.” United States v. Wilson, 503 U.S. 329, 334-
35 (1992). “The passive voice focuses on an event that occurs without respect to a
specific actor, and therefore without respect to any actor’s intent or culpability.”
Dean v. United States, 556 U.S. 568, 572 (2009) (explaining “use of passive voice in
statutory phrase ‘to be used’ in 18 U.S.C. § 924(d)(1) reflects ‘agnosticism . . . about
who does the using’” (quoting Watson v. United States, 552 U.S. 74, 80 (2007))). “It
is whether something happened—not how or why it happened—that matters.” Id.
The passive phrase “will be caused,” which reflects “agnosticism . . . about who”
causes the child to engage in the commercial sex act, does not preclude applying
§ 1591 to a purchaser. Watson, 552 U.S. at 80.
                                         -13-
§ 2423(b) (transportation of minors). To begin, we do not conclude § 1591
criminalizes the act of engaging in a commercial sex act with a minor. Rather, we
conclude a purchaser may be convicted for committing an act prohibited by § 1591
without ever engaging in a sex act.7

       As for any overlap within the TVPA or with other criminal statutes,
“[r]edundancies across statutes are not unusual events in drafting, and so long as there
is no ‘positive repugnancy’ between two laws, a court must give effect to both.”
Conn. Nat’l Bank v. Germain, 503 U.S. 249, 253 (1992) (quoting Wood v. United
States, 41 U.S. (16 Pet.) 342, 363 (1842)). There is no repugnancy here. The
defendants draw a credible distinction between obtaining a person, see 18 U.S.C.
§§ 1590, 1591, and obtaining their labor or services, see 18 U.S.C. § 1589, but fail
to establish our interpretation of § 1591 renders any part of the TVPA wholly
redundant or meaningless.

       The defendants’ assertion that their potential culpability under other statutes
indicates Congress intended categorically to exclude purchasers from § 1591 also
falls short. In enacting § 1591, Congress found

      Existing legislation and law enforcement in the United States and other
      countries are inadequate to deter trafficking and bring traffickers to
      justice, failing to reflect the gravity of the offenses involved. No
      comprehensive law exists in the United States that penalizes the range
      of offenses involved in the trafficking scheme. Instead, even the most
      brutal instances of trafficking in the sex industry are often punished
      under laws that also apply to lesser offenses, so that traffickers typically
      escape deserved punishment.


      7
       Indeed, the Ninth Circuit has held that a jury can find a violation of § 1591(a)
even if the minor never engages in a commercial sex act. See United States v.
Brooks, 610 F.3d 1186, 1197 n.4 (9th Cir. 2010); United States v. Todd, 627 F.3d
329, 333-34 (9th Cir. 2010).
                                         -14-
22 U.S.C. § 7101(b)(14). Applying § 1591 to purchasers of commercial sex acts who
violate the statute despite their exposure to punishment for related crimes is entirely
consistent with Congress’s concerted efforts “to combat trafficking in persons” and
“ensure just and effective punishment of traffickers.” Id. at 7101(a).

       Limiting the application of § 1591 to suppliers may make some sense
analytically, but “Congress did not write the statute that way.” United States v.
Naftalin, 441 U.S. 768, 773 (1979). “It may well be that Congress, when it drafted
the language of [§ 1591], had in mind [suppliers operating large trafficking rings], but
the language [of § 1591] is not so limited.” Smith, 508 U.S. at 239 (quoting United
States v. Harris, 959 F.2d 246, 262 (D.C. Cir. 1992), abrogated in part by, United
States v. Stewart, 246 F.3d 728, 731 (D.C. Cir. 2001)) (internal marks omitted)
(interpreting 18 U.S.C. § 924(c)). Section 1591 makes no exception for purchasers
or customers, and those terms, as well as supply and supplier, “appear nowhere in the
statute.” Smith, 508 U.S. at 229.

      “[W]e ordinarily resist reading words or elements into a statute that do not
appear on its face.” Dean, 556 U.S. at 572 (quoting Bates v. United States, 522 U.S.
23, 29 (1997)) (internal quotation marks omitted). The Supreme Court has “stated
time and again that courts must presume that a legislature says in a statute what it
means and means in a statute what it says there.” Germain, 503 U.S. at 253-54.

       Had Congress intended to exclude purchasers from § 1591(a)(1)’s blanket
prohibition of sex-trafficking acts or limit its application to suppliers, it could have
done so expressly. See, e.g., 18 U.S.C. § 1587 (limiting application of a statute
prohibiting the possession of slaves aboard a vessel to “the captain, master, or
commander of any vessel”); 18 U.S.C. § 1588 (limiting application of a statute
prohibiting the transport of slaves to the “master or owner or person having charge
of any vessel”); 18 U.S.C. § 1592(b) (excepting victims of severe forms of trafficking

                                         -15-
from a statute prohibiting certain conduct with respect to passports and immigration
documents “in furtherance of trafficking, peonage, slavery, involuntary servitude, or
forced labor”). “We do not lightly assume that Congress has omitted from its adopted
text requirements that it nonetheless intends to apply, and our reluctance is even
greater when Congress has shown elsewhere in the same statute that it knows how to
make such a requirement manifest.” Jama v. ICE, 543 U.S. 335, 341 (2005).

      In short, “Congress knows how to craft an exception [or impose a status
requirement] when it intends one.” See Jonah R. v. Carmona, 446 F.3d 1000, 1007
(9th Cir. 2006). It has not done so in § 1591.

      The unambiguous text of § 1591 makes no distinction between suppliers and
purchasers of commercial sex acts with children, and the defendants have failed to
persuade us Congress intended a supplier-only limitation or a purchaser exception in
§ 1591 that Congress never stated. We hold § 1591 applies to a purchaser of
commercial sex acts who violates the statute’s terms.8

      The question remains whether the defendants’ conduct violates §§ 1591 and
1594(a). Having thoroughly reviewed the record in each case, we conclude Jungers’s
and Bonsestroo’s respective juries reasonably found each of them guilty beyond a
reasonable doubt of attempting to engage in child sex trafficking, in violation of
§§ 1591 and 1594(a).

      The uncontested evidence adduced at Jungers’s trial, viewed “in the light most
favorable to the government” along with all “reasonable inferences that support the
verdict,” Ward, 686 F.3d at 882 (quoting Johnson, 639 F.3d at 437-38) (internal


      8
      “Because the statutory language is clear,” we need not reach the defendants’
arguments based on “legislative history, or the rule of lenity.” Boyle v. United States,
556 U.S. 938, 950 (2009).
                                         -16-
quotation marks omitted), showed Jungers attempted to obtain an eleven-year-old girl
for an hour so she could perform oral sex on him. When he arrived at the designated
house, Jungers told the undercover officer he wanted to take the girl somewhere else
for sex because he was uncomfortable with having sex at the house. Jungers’s
attempt to gain exclusive possession, custody, and control of the underage girl
knowing she would be caused to engage in a commercial sex act amply supports
Jungers’s conviction for attempted sex trafficking.

      Bonestroo presents a closer case. Bonestroo concedes the term “obtain” is
“incredibly broad” and can mean acquiring, controlling, or possessing something “for
a short period of time,” but asserts there is no evidence he attempted to obtain or
possess a minor because he was only attempting to pay for sex. We disagree.

      Bonestroo arranged with undercover officers to acquire custody and control of
what he believed to be fourteen-year-old twin girls without anyone else present for
an hour. In negotiating the transaction, Bonestroo asked “How much for the twins.”
Bonestroo then agreed to pay $200 to get the girls alone with him in a room so he
could do anything he wanted to them short of visible physical abuse. The jury
reasonably found Bonestroo attempted to obtain the girls as that term is used in
§§ 1591 and 1594(a).

III.   CONCLUSION
        We reverse the judgment of acquittal entered by the district court for each
defendant, and we remand the cases with instructions for the district court in each
case to reinstate the jury verdict and proceed with sentencing.
                         ______________________________




                                       -17-